Citation Nr: 0013060	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  93-08 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to May 3, 1989, 
for the assignment of a 70 percent disability evaluation for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to September 9, 
1990, for the assignment of a 100 percent disability 
evaluation for PTSD.

3.  Entitlement to an effective date prior to November 23, 
1989, for the granting of entitlement to service connection 
for a duodenal ulcer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had honorable active military service from May 
19, 1965, to May 2, 1967, and from October 11, 1967, to 
October 10, 1970.  He had additional military service from 
October 11, 1970, to December 2, 1977; he was subsequently 
discharged from this period of active duty under "other than 
honorable" conditions.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a June 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in St. Petersburg, Florida.  

When the Board disallows a claim, a claim based upon the same 
factual basis may not be considered.  38 U.S.C.A. § 7104(b) 
(West 1991).  A decision of the Board is final unless the 
Chairman orders reconsideration.  38 U.S.C.A. §§ 7103(a) and 
7104(a) (West 1991 & Supp. 1998); 38 C.F.R. § 20.1100 (1999).  
The appellant submitted a VA Form 21-4138, Statement in 
Support of Claim, to the RO in January 2000, wherein he 
requested "reconsideration" of a Board decision dated 
September 30, 1987.  However, this was not a proper motion 
for reconsideration of the Board decision.  A motion for 
reconsideration must be filed with the Board, not the RO.  
See 38 C.F.R. § 20.1001 (1999).  Hence, the veteran is hereby 
put on notice that if he seeks to have the 1987 Board 
decision reconsidered, he must submit such a request directly 
to the Board.


FINDINGS OF FACT

1.  Sufficient evidence for an equitable disposition of the 
veteran's appeal has been obtained by the agency of original 
jurisdiction.

2.  A claim for an increased evaluation for PTSD was received 
in September 1990.  Evidence shows that the veteran's 
psychiatric condition was 70 percent disabling on or about 
May 3, 1989.  Evidence shows that he veteran's psychiatric 
condition was 100 percent disabling on or about September 9, 
1990.

3.  In December 1998, the Board issued a decision that 
granted service connection for a duodenal ulcer.  

4.  Upon reviewing the Board's decision, the RO concluded 
that the veteran's claim was a "reopened" claim.  Within a 
year of the veteran's petition to reopen his claim in 1990, 
medical records show treatment for a duodenal ulcer 
condition.


CONCLUSIONS OF LAW

1.  The requirements for an effective date prior to May 3, 
1989, for the assignment of a 70 percent disability 
evaluation for PTSD have not been met.  38 U.S.C.A. § 5110(a) 
(West 1991); 38 C.F.R. § 3.400 (1999).

2.  The requirements for an effective date prior to September 
9,1990, for the assignment of a 100 percent disability 
evaluation for PTSD have not been met.  38 U.S.C.A. § 5110(a) 
(West 1991); 38 C.F.R. § 3.400 (1999).

3.  The requirements for an effective date prior to November 
23, 1989, for the granting of service connection for a 
duodenal ulcer have not been met.  38 U.S.C.A. § 5110(a) 
(West 1991); 38 C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Three years after his discharge from the US Army, the veteran 
submitted a VA Form 21-4138, Statement in Support of Claim, 
dated March 20, 1980, claiming that he suffered from a 
gastrointestinal condition while he was in service.  He was 
denied service connection because he was not treated for such 
a condition during his honorable period of active military 
service.  Then in 1983, service connection was granted for 
PTSD; a 30 percent disability rating was assigned.  VA Form 
21-6796, Rating Decision, December 5, 1983.  The effective 
date for that rating was December 6, 1982.

The following June the veteran requested service connection 
for a "stomach disorder" secondary to his PTSD.  VA Form 
21-4138, Statement in Support of Claim, June 27, 1984.  To 
support his claim, he submitted medical treatment records 
which did confirm the presence of a duodenal ulcer.  After 
reviewing the medical records, the RO concluded that service 
connection was not warranted.  VA Form 21-6796, Rating 
Decision, July 6, 1984.  In denying the veteran's claim, the 
RO stated that evidence had not been presented that 
etiologically linked the duodenal ulcer to the veteran's 
service-connected psychiatric condition.  The veteran was 
notified of this decision and he filed an appeal.  Then in 
June 1985, the veteran submitted a VA Form 21-4138, Statement 
in Support of Claim, in which he specifically requested that 
his appeal be withdrawn.  He also stated that he wanted to 
pursue a claim for an increased evaluation for PTSD, then 
rated as 30 percent disabling.  As a result of that 
withdrawal, the decision concerning the gastrointestinal 
condition became final.

To support his claim with respect to PTSD, the veteran 
submitted copies of his VA treatment reports - specifically a 
special vocational rehabilitation report written in March 
1985.  Per that report, the veteran was attending college 
with some difficulty in concentrating on the subject matter.  
He was also experiencing nightmares, chronic anxiety, 
depression, and anger.  However, the examiner noted that 
these manifestations were not solely due to his PTSD but also 
caused other physical ailments and his mere presence in an 
academic environment.  Additional medical records from this 
period showed treatment for the veteran's psychological 
condition.  They did not, however, report that the veteran 
was more than moderately disabled.  

In conjunction with the increased rating claim, the veteran 
underwent a psychiatric evaluation in March 1986.  Upon 
completion of the exam, the doctor diagnosed the veteran as 
having mild to moderate chronic PTSD.  The claim was then 
sent to the Board for review.  The Board concluded that an 
evaluation in excess of 30 percent was not appropriate.  The 
Board wrote:

	. . . the recent medical evidence 
fails to establish the presence of 
psychiatric signs or manifestations 
indicative of a worsened disability 
picture required for assigning a higher 
schedular evaluation.  The veteran 
receives treatment, but not on an 
extensive basis, and his symptomatology 
has not been shown to be so 
incapacitating that he is precluded from 
functioning on a satisfactory basis, as 
evidenced by his recently having attained 
a degree in business administration.

Board Decision, September 30, 1987.

Three years later, the veteran submitted a VA Form 21-4138, 
Statement in Support of Claim, dated September 18, 1990, 
claiming that his PTSD was preventing him from obtaining and 
maintaining gainful employment.  He also requested, again, 
service connection for a gastrointestinal condition.  To 
support his claim, the veteran submitted a clinical report 
written by a VA clinical psychologist, dated September 17, 
1990.  The clinical psychologist wrote that the veteran was 
suffering from panic attacks, depression, and sleep disorder.  
The examiner went on to write that due to the increase of 
PTSD symptoms, along with his ulcer condition, employment was 
"hazardous" to the veteran's health.  

The RO, having reviewed the veteran's statement and the 
medical record, decided that an increased evaluation for PTSD 
was not warranted.  VA Form 21-6789, Deferred or Confirmed 
Rating Decision, October 5, 1990.  The RO also concluded that 
service connection was not appropriate for a duodenal ulcer.  
The veteran then appealed that decision.

The claims folder next contains a psychiatric treatment 
record from March 1991.  This report labels the veteran's 
mental condition as "profound" and describes the veteran's 
symptoms and manifestations, such as intense nightmares, 
panic attacks, social withdrawal, poor cognitive functioning, 
and poor concentration/memory.  The doctor further wrote that 
the veteran's condition had become more disabling during the 
previous year and an improvement in his overall mental 
condition was not predicted.  Additionally, the doctor noted 
that the veteran's ulcer condition was aggravated by his 
chronic psychological disability.

The veteran then provided testimony before an RO Hearing 
Officer in which he claimed that his PTSD was underrated and 
that his duodenal ulcer was the result of or aggravated by 
his mental disability.  RO Hearing Transcript, March 19, 
1991.  While testifying, the veteran contended that he might 
be able to work in a non-stressful environment in a job in 
which he could work at his own speed.  He also stated that 
when he became more "stressed", his ulcer "acted up" and 
was more discomforting.

Following his testimony, in May 1991, the veteran underwent a 
psychiatric examination at the VA Medical Center.  The 
examiner confirmed the diagnosis of PTSD but classified the 
condition as mild.  The doctor wrote that the veteran 
experienced periods of depression, nightmares, and memory 
loss.  The veteran told the doctor that he was antisocial and 
had problems sleeping.  

Shortly after the veteran underwent this psychiatric 
examination, he submitted a letter from one of his treating 
physicians, a Dr. N. A. Kozlov.  Letter, August 5, 1991.  In 
this letter, Dr. Kozlov wrote that the veteran had evidence 
of chronic peptic ulcer disease that was related to or 
aggravated by his PTSD.  Despite, or because of, these 
various pieces of evidence, the RO continued to deny the 
veteran's request for an increased evaluation for PTSD and 
service connection for a gastrointestinal condition.  

The claims folder then contains VA treatment records for the 
veteran's various maladies during the late 80's and early 
90's.  Specifically, in November 1989, there is a progress 
note that reports that increased stresses from work were 
causing marked psychophysiological reactions.  The note also 
states that the veteran's psychological manifestations and 
symptoms were becoming less intense.  A July 1990 progress 
report reads as follows:

	. . . His condition remains chronic 
and severe. . . . The employment has 
aggravated his symptoms of PTSD as well 
as his physical condition. . . . It 
appears unlikely that he will be able to 
maintain his current employment due to 
both the severe nature of his 
psychopathology and his physical 
condition. . . .

A progress report written two months later repeats the July 
1990 report in that the examiner labels the veteran's mental 
condition as severe.  A psychological progress report written 
fifteen months later, on October 9, 1991, states that the 
veteran was having intense nightmares and sleeping problems.  
He had withdrawn socially, and was having depression and 
panic attacks.  The examiner classified the symptoms as 
severe and concluded that the veteran was unable to maintain 
gainful employment as a result of the psychiatric disability.  
A Social Security Administration decision, issued in July 
1992, mirrored the conclusions of the VA examiner by 
concluding that the veteran was unable to work, and had been 
unable to work since September 9, 1990, as a result of his 
psychiatric condition.  

Additional medical records from the veteran's private 
physician, along with more recent VA medical treatment and 
examination records have been included in the claims folder.  
These documents confirm the presence of a duodenal ulcer and 
also a psychiatric condition.  Included in these records is a 
VA medical examination that states that the veteran's PTSD 
did not cause the ulcer condition, but the stress associated 
with the disorder aggravated any pre-existing ulcer 
disability.  Stomach Exam, September 21, 1995.  There is also 
a March 1997 VA psychiatric examination that states that the 
veteran is unemployable "primarily and entirely due to his" 
PTSD.  

Following that examination, the rating for the veteran's PTSD 
was increased from 30 to 50 percent.  VA Form 21-6796, Rating 
Decision, April 3, 1997.  The effective date of the 50 
percent evaluation was listed as September 18, 1990.  Service 
connection was not awarded for a duodenal ulcer or any other 
gastrointestinal condition.  Around this same time, a Dr. M. 
A. Shay wrote a letter stating that the veteran's ulcer 
condition was aggravated by his PTSD.  Letter from Dr. Shay, 
April 24, 1997.

Two months later, the RO issued another rating decision.  VA 
Form 21-6796, Rating Decision, June 4, 1997.  Said rating 
decision increased the amount received for the psychiatric 
disability from 50 to 70 percent, effective September 18, 
1990, and granted a total rating based on individual 
unemployability due to the veteran's PTSD.  The effective 
date of that award was September 20, 1996.  

Finally, the case was forwarded to the Board and in December 
1998, the Board issued a decision that granted service 
connection for a duodenal ulcer based on the precepts of 
Allen v. Brown, 7 Vet. App. 439 (1995).  Also, the Board 
granted a 100 percent disability rating for PTSD.  The claim 
was then returned to the RO for the purposes of assigning 
effective dates.  In a decision, dated June 5, 1999, the RO 
assigned an effective date of November 13, 1989, for 
entitlement to service connection for a duodenal ulcer.  With 
respect to the PTSD claim, a 70 percent disability rating was 
deemed effective from May 3, 1989, and a 100 percent 
disability rating was deemed appropriate from September 9, 
1990.  

The RO, in assigning these dates, said that the increase to 
70 percent for PTSD was proper in that the May 3, 1989, was 
the date in which the evidence showed an increase in severity 
to the 70 percent level.  The RO further noted that the 
September 9, 1990, date for a 100 percent disability was 
appropriate because that was the day that the veteran was 
last employed and after that date he was unable to work as a 
result of his PTSD.  With respect to the effective date for 
the duodenal ulcer, the RO reported that the November 23, 
1989, date was used because that was the date that the VA 
medical records showed treatment for said condition.  As 
noted on the front page of this decision, the veteran has 
disagreed with the assignment of those dates, and the claim 
is now before the Board for review.

II.  Analysis

A.  PTSD

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991 & Supp. 1998) and 
38 C.F.R. § 3.400 (1999).  Unless specifically provided 
otherwise, the effective date of an award based on a claim 
for an increase ". . . shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 1991).  The implementing regulation clarifies this to 
mean that the effective date of an evaluation and an award of 
compensation based on a claim for increase ". . . will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later."  38 C.F.R. § 3.400 (1999).  
A "claim" is defined in the VA regulations as ". . . a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (1999).

With a claim for an increased rating, the earliest possible 
effective date of the award is the "date as of which it is 
factually ascertainable that an increase in disability had 
occurred if claim is received within one year from such 
date."  38 C.F.R. § 3.400(o)(2) (1999).  Otherwise, the 
effective date will be the date of receipt of claim.  See 
also 38 U.S.C.A. § 5110(b)(2) (West 1991 & Supp. 1998).

Accordingly, the United States Court of Appeals for Veterans 
Claims, formerly the United States Court of Veterans Appeals, 
and hereinafter the Court, has held that ". . . evidence in 
a claimant's file which demonstrates that an increase in 
disability was 'ascertainable' up to one year prior to the 
claimant's submission of a 'claim' for VA compensation should 
be dispositive on the question of an effective date for any 
award that ensues."  Quarles v. Derwinski, 3 Vet. App. 129, 
135 (1992); see also Scott v. Brown, 7 Vet. App. 184, 188 
(1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R., Part 4 (1999).  Separate diagnostic codes identify 
the various disabilities.  Each disability is viewed in 
relation to its history, with emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.1 
(1999).  Medical reports must be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.2 (1999).  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  38 C.F.R. § 4.7 (1999).  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report 
and to enable VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The veteran's PTSD was rated pursuant to 38 C.F.R. Part 4, 
Diagnostic Code 9411, which states:

[A 100 percent evaluation will be 
assigned for PTSD] when the attitudes of 
all contacts except the most intimate are 
so adversely affected as to result in 
virtual isolation in the community.  
Totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation 
of reality with disturbed thought or 
behavioral processes, associated with 
almost all daily activities such as 
fantasy, confusion, panic, and explosions 
of aggressive energy resulting in 
profound retreat from mature behavior 
will be present.  [The individual] 
[d]emonstrably unable to obtain or retain 
employment.  

[A 70 percent rating is warranted when 
the] ability to establish or maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment to obtain or retain 
employment.  

[A 50 percent evaluation will be assigned 
when the] ability to establish or 
maintain effective or favorable 
relationships with people is considerably 
impaired.  By reason of psychoneurotic 
symptoms the reliability, flexibility and 
efficiency levels are so reduced as to 
result in considerable industrial 
impairment.  

[When there is] definite impairment in 
the ability to establish or maintain 
effective or wholesome relationships with 
people [and] the psychoneurotic symptoms 
result in such reduction in initiative, 
flexibility, efficiency, and reliability 
levels as to produce definite industrial 
impairment, [a 30 percent rating will be 
assigned].  

A 10 percent evaluation will be assigned 
when the psychoneurotic symptoms are less 
than the criteria for the 30 percent 
rating, with emotional tension or other 
evidence of nervousness productive of 
mild social and industrial impairment.  

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 (1993) was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirements that the Board articulate "reasons 
and bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  The 
Board is bound by this interpretation of the term 
"definite."  38 U.S.C.A. § 7104(c) (West 1991).  

As indicated above, from December 1982 to May 1989, the 
veteran's medical treatment records showed that the veteran 
was only suffering from mild to moderate manifestations and 
symptoms of PTSD.  During this time, the veteran was able to 
attend school and carry out relations with others.  Although 
he was experiencing depression and stress, these symptoms 
were only partially considered to be as the result of the 
PTSD.  Examiners attributed many of these symptoms to school 
pressure and marital discord, and not solely his PTSD.  It is 
not until 1989 that the records suggest that the veteran's 
PTSD has become more than mildly or moderately disabling.  
Specifically, the medical records do not insinuate that an 
evaluation in excess of 30 percent for PTSD could not be 
awarded until May 1989.  Prior to September 1990, the veteran 
did not claim that his mental disability was so disabling 
that it prohibited him from working.  Moreover, it is not 
until the next year [1990] that the veteran's condition was 
labeled profound and it was determined that it was preventing 
him from obtaining and maintaining gainful employment.  

In order for an earlier effective date to be assigned, the 
evidence within a year prior to that claim must show that 
this disability had increased in severity.  The medical 
records prior to May 1989 do not show such an increase beyond 
30 percent.  Yet, the medical records do attest that between 
May 1989 and September 1990 the veteran's mental disability 
was such that it would be classified as 70 percent disabling, 
but no more.  That is, the records do not indicate that the 
veteran's condition was 100 percent disabling prior to 
September 1990.  Therefore, the preponderance of the evidence 
is against a finding of increase in disability prior to May 
3, 1989, and the veteran was properly granted an effective 
date of May 3, 1989, for a 70 percent disability rating.  
Moreover, the preponderance of the evidence is against a 
finding of a disability rating greater than 70 percent prior 
to September 18, 1990, and the veteran was properly granted 
an effective date of September 18, 1990, for a 100 disability 
rating for PTSD.  38 U.S.C.A. § 5110(b)(2) (West 1991 & Supp. 
1998); 38 C.F.R. § 3.400(o) (1999).

B.  Duodenal Ulcer

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991 & Supp. 1998) and 
38 C.F.R. § 3.400 (1999).  Unless specifically provided 
otherwise, the effective date of an award based on an 
original claim for service connection "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a) (West 1991).  The implementing regulation 
clarifies this to mean that the effective date of an 
evaluation and an award of compensation based on an original 
claim "will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later."  38 C.F.R. § 
3.400 (1999).

A "claim" is defined in the VA regulations as ". . . a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (1999).  An 
informal claim is ". . . [a]ny communication or action 
indicating an intent to apply for one or more benefits."  38 
C.F.R. § 3.155(a) (1999).  The VA must look to all 
communications from a claimant that may be interpreted as 
applications or claims - formal and informal - for benefits 
and is required to identify and act on informal claims for 
benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 
(1992).  If the VA fails to forward an application form to 
the claimant after receipt of an informal claim, then the 
date of the informal claim must be accepted as the date of 
claim for purposes of determining an effective date.  
Servello, 3 Vet. App. at 200.

With a claim for service connection, the effective date of an 
award will be (1) the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service, or 
(2) the date of receipt of claim or date entitlement arose, 
whichever is later.  See 38 C.F.R. § 3.400(b)(2)(i) (1999).  
With a reopened claim where the new and material evidence is 
received after a final disallowance, the effective date is 
the date of receipt of the new claim or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q)(ii) and (r) 
(1999).

The veteran initially filed his claim for service connection 
for a duodenal ulcer secondary to or caused by his PTSD in 
July 1984.  This decision became final when the veteran 
withdrew his appeal to the Board in June 1985.  When the 
veteran filed his claim for a duodenal ulcer condition in 
September 1990, it was a claim to reopen since there were 
prior final denials of this claim, as discussed above.  
Pursuant to 38 C.F.R. § 3.400 (1999), the veteran is normally 
not entitled to an effective date any earlier than September 
18, 1990, for the granting of service connection for a back 
condition.  However, per 38 C.F.R. § 3.157 (1999), an 
effective date for a previously disallowed claim may also be 
assigned up to one year prior to the reopened claim based on 
the evidence of record.  

It is undisputed that a "formal" claim for service 
connection for a duodenal ulcer was filed September 18, 1990.  
However, outpatient treatment records from November 23, 1989 
show a diagnosis for peptic ulcer disease.  It is this record 
from which an effective date was assigned.  Prior to this 
date, and after the date of the final denial decision the 
medical records do not note treatment for this condition.  

The Board agrees with the RO in the assignment of the 
effective date of November 1989.  Every formal claim alleging 
entitlement to service connection for a duodenal ulcer caused 
by or the result of PTSD filed prior to September 1990 was 
officially adjudicated by the RO.  It is necessary in this 
case to determine whether an informal claim to reopen the 
issue of entitlement to service connection for a 
gastrointestinal condition was received before September 
1990.  

With respect to the medical evidence submitted by the 
veteran, said evidence will be accepted as an informal claim 
for benefits once a formal claim for pension or compensation 
has been allowed or a formal claim for compensation 
disallowed for the reason that the service-connected 
disability is not compensable in degree.  38 C.F.R. § 
3.157(b) and (b)(1) (1999).  Here, the veteran's formal claim 
for compensation for a duodenal ulcer was allowed, and he was 
granted service connection for said condition.  The November 
1989 VA medical treatment record is within one year of the 
grant of service connection; service connection was granted 
based on a reopened claim; per the above noted regulations, 
the effective date for the awarding of benefits should be 
November 23, 1989, and no sooner.

Therefore, after a thorough review of the evidence of record, 
the Board concludes that every formal claim for compensation 
submitted by the veteran prior to 1990 was properly 
adjudicated by the RO, but that the veteran did submit an 
informal claim for service connection in November 1989.  In 
light of the foregoing, the Board concludes that an effective 
date earlier than November 23, 1989, is not warranted in this 
case under VA regulations governing effective dates for 
awards based on an original claim for service connection or a 
reopened claim.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. 
§ 3.400 (1999).  In this case, the facts are not in dispute, 
and application of the law to the facts is dispositive.  
Where there is no entitlement under the law to the benefit 
sought, the appeal must be terminated.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994).



ORDER
1.  Entitlement to an effective date prior to May 3, 1989, 
for the assignment of a 70 percent disability evaluation for 
post-traumatic stress disorder (PTSD), is denied.

2.  Entitlement to an effective date prior to September 9, 
1990, for the assignment of a 100 percent disability 
evaluation for PTSD, is denied.

3.  Entitlement to an effective date prior to November 23, 
1989, for the granting of entitlement to service connection 
for a duodenal ulcer, is denied.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 


